Case 4:16-cr-00086-MAC-KPJ Document 317 Filed 01/24/21 Page 1 of 16 PageID #: 1523




   UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                        §
                                                  §
  versus                                          §   CASE NO. 4:16-CR-86(5)
                                                  §
  JESUS JARAMILLO                                 §

                                 MEMORANDUM AND ORDER

           Pending before the court is Defendant Jesus Jaramillo’s (“Jaramillo”) Emergency Motion

  for Release to Monitored Home Confinement (#315), wherein he requests that the court grant him

  home confinement due to the threat of Coronavirus Disease 2019 (“COVID-19”).                The

  Government opposes the motion (#316).        After conducting an investigation, United States

  Probation and Pretrial Services (“Probation”) recommends denying the motion.            Having

  considered the motion, the Government’s response, Probation’s recommendation, the record and

  the applicable law, the court is of the opinion that the motion should be denied.

  I.       Background

           Jaramillo’s offense of conviction stems from his involvement in a drug-trafficking

  conspiracy. On July 13, 2016, a federal grand jury in the Eastern District of Texas returned a

  First Superseding Indictment charging Jaramillo and six codefendants in Count 1 with Conspiracry

  to Possess With the Intent to Distribute Oxycodone Hydrochloride, in violation of 21 U.S.C.

  § 846, and in Count 5 with Possession of a Firearm in Furtherence of a Drug Trafficking Crime,

  in violation of 18 U.S.C. § 924(c). Subsequently, on July 27, 2017, Jaramillo pleaded guilty to

  Count 1 pursuant to a non-binding plea agreement. On November 22, 2017, the court sentenced

  him to 188 months’ imprisonment, followed by a three-year term of supervised release. Jaramillo
Case 4:16-cr-00086-MAC-KPJ Document 317 Filed 01/24/21 Page 2 of 16 PageID #: 1524




  is currently housed at the Federal Medical Center Fort Worth, located in Fort Worth, Texas

  (“FMC Fort Worth”). His projected release date is November 6, 2029.

  II.    Appointment of Counsel

         In his motion, Jaramillo requests the appointment of counsel to assist him in filing a motion

  for compassionate release under 18 U.S.C. § 3582(c). There is no constitutional right to

  appointed counsel in post-conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555

  (1987) (“The right to appointed counsel extends to the first appeal of right, and no further.”); see

  Garza v. Idaho, ___ U.S. ___, 139 S. Ct. 738, 749 (2019); McCleskey v. Zant, 499 U.S. 467,

  494-95 (1991); Whitaker v. Collier, 862 F.3d 490, 501 (5th Cir. 2017), cert. denied, 138 S. Ct.

  1172 (2018); In re Sepulvado, 707 F.3d 550, 554 (5th Cir.), cert. denied, 571 U.S. 952 (2013).

         The court may, however, in the interest of justice, appoint counsel to assist a defendant in

  the pursuit of post-conviction relief where a defendant has raised nonfrivolous claims with

  factually and/or legally complex issues. See United States v. Whitebird, 55 F.3d 1007, 1011 (5th

  Cir. 1995) (“After [a defendant’s first appeal], the decision whether to appoint counsel rests in the

  discretion of the district court.”).

         The exercise of discretion in this area is guided . . . by certain basic principles.
         When applying this standard and exercising its discretion in this field, the court
         should determine both whether the petition presents significant legal issues, and if
         the appointment of counsel will benefit the petitioner and the court in addressing
         this claim.

  United States v. Molina-Flores, No. 3:16-CR-130-N (19), 2018 WL 10050316, at *2 (N.D. Tex.

  Feb. 13, 2018) (quoting Jackson v. Coleman, No. 3:11-cv-1837, 2012 WL 4504485, at *4 (M.D.

  Pa. Oct. 2, 2012)); see Scoggins v. MacEachern, No. 04-10814-PBS, 2010 WL 3169416, at *1

  (D. Mass. Aug. 10, 2010) (“In order to obtain appointed counsel, ‘an indigent litigant must


                                                   2
Case 4:16-cr-00086-MAC-KPJ Document 317 Filed 01/24/21 Page 3 of 16 PageID #: 1525




  demonstrate exceptional circumstances in his or her case to justify the appointment of counsel.’

  The rare cases warranting appointment of counsel in the interests of justice typically involve

  nonfrivolous claims with factually and/or legally complex issues and a petitioner who is severely

  hampered in his ability to investigate the facts.” (quoting Cookish v. Cunningham, 787 F.2d 1,

  2 (1st Cir. 1986))).

         Jaramillo is not entitled to the appointment of counsel to assist him with seeking

  compassionate release under 18 U.S.C. § 3582. See Finley, 481 U.S. at 555; Whitebird, 55 F.3d

  at 1010-11 (declining to recognize constitutional or statutory right to assistance of counsel in

  bringing § 3582(c)(2) motion for sentence reduction); United States v. Vasquez, No. CR

  2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“There is no right to counsel

  in § 3582 or other post-appellate criminal proceedings.”). Moreover, Jaramillo provides no basis

  for the court to conclude that the appointment of counsel would benefit him or the court in

  addressing his motion. A motion “for compassionate release is not particularly complex factually

  or legally.” United States v. Drayton, No. 10-200018, 2020 WL 2572402, at *1 (D. Kan. May

  21, 2020); see United States v. Wilfred, No. 07-351, 2020 WL 4698993, at *1 (E.D. La. Aug.

  13, 2020). In any event, Jaramillo has failed to raise any potentially viable claims or any factually

  or legally complex issues that could arguably justify the appointment of post-conviction counsel.

  Jaramillo is 34 years old, and there is no indication that he is seriously ill, disabled, or otherwise

  a candidate for compassionate release. Thus, the court finds that the discretionary appointment

  of counsel is not warranted. See 18 U.S.C. § 3006A(a)(2) (allowing appointment of counsel under

  certain circumstances when “the court determines that the interests of justice so require”).

  Accordingly, Jaramillo’s request for appointment of counsel is denied.


                                                    3
Case 4:16-cr-00086-MAC-KPJ Document 317 Filed 01/24/21 Page 4 of 16 PageID #: 1526




  III.   Compassionate Release

         On December 21, 2018, former President Trump signed the First Step Act of 2018 into

  law. See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part,

  amended 18 U.S.C. § 3582(c), which gives the court discretion, in certain circumstances, to

  reduce a defendant’s term of imprisonment:

         The court, upon motion of the Director of the Bureau of Prisons (“BOP”), or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that extraordinary and compelling reasons
         warrant such a reduction; or the defendant is at least 70 years of age, has served
         at least 30 years in prison, pursuant to a sentence imposed under section 3559(c),
         for the offense or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the [BOP] that the defendant is not
         a danger to the safety of any other person or the community, as provided under
         section 3142(g); and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See United States v. Franco, 973 F.3d 465, 467 (5th Cir. 2020) (“Prior

  to the passage of the First Step Act . . . courts lacked the power to adjudicate motions for

  compassionate release.”), cert. denied, ___ U. S. ___, No. 20-5997, 2020 WL 7132458 (Dec. 7,

  2020); Tuozzo v. Shartle, No. 13-4897, 2014 WL 806450, at *2 (D.N.J. Feb. 27, 2014) (denying

  petitioner’s motion for compassionate release because no motion for his release was filed by the

  BOP). The First Step Act amended § 3582(c) by providing a defendant the means to appeal the

  BOP’s decision not to file a motion for compassionate release on the defendant’s behalf. United

                                                   4
Case 4:16-cr-00086-MAC-KPJ Document 317 Filed 01/24/21 Page 5 of 16 PageID #: 1527




  States v. Cantu, 423 F. Supp. 3d 345, 347 (S.D. Tex. 2019); United States v. Bell, No.

  3:93-CR-302-M, 2019 WL 1531859, at *1 (N.D. Tex. Apr. 9, 2019). The plain language of the

  statute, however, makes it clear that the court may not grant a defendant’s motion for

  compassionate release unless the defendant has complied with the administrative exhaustion

  requirement. 18 U.S.C. § 3582(c)(1)(A); Franco, 973 F.3d at 467 (holding that the statutory

  requirement that a defendant file a request with the BOP before filing a motion for compassionate

  release in federal court “is not jurisdictional but that it is mandatory”); United States v. Alam, 960

  F.3d 831, 833 (6th Cir. 2020) (“Even though [the] exhaustion requirement does not implicate [the

  court’s] subject-matter jurisdiction, it remains a mandatory condition.”); United States v. Raia,

  954 F.3d 594, 597 (3d Cir. 2020) (“[T]he exhaustion requirement . . . presents a glaring

  roadblock foreclosing compassionate release.”). Thus, before seeking relief from the court, a

  defendant must first submit a request to the warden of his facility to move for compassionate

  release on his behalf and then either exhaust his administrative remedies or wait for the lapse of

  30 days after the warden received the request. 18 U.S.C. § 3582(c)(1)(A); Franco, 973 F.3d at

  467 (“The text . . . outlines two routes a defendant’s motion can follow to be properly before the

  court. Both routes begin with the defendant requesting that ‘the [BOP]’ ‘bring a motion on the

  defendant’s behalf.’”); United States v. Harris, 812 F. App’x 106, 107 (3d Cir. 2020); United

  States v. Springer, 820 F. App’x 788, 791 (10th Cir. 2020) (defendant “was required to request

  that the BOP file a compassionate-release motion on his behalf to initiate his administrative

  remedies” (citing Raia, 954 F.3d at 595)); Alam, 960 F.3d at 833-34; United States v. Soliz, No.

  2:16-190-3, 2020 WL 2500127, at *3 (S.D. Tex. May 14, 2020) (“§ 3582(c)(1)(A) does not

  provide this Court with the equitable authority to excuse [defendant’s] failure to exhaust his


                                                    5
Case 4:16-cr-00086-MAC-KPJ Document 317 Filed 01/24/21 Page 6 of 16 PageID #: 1528




  administrative remedies or to waive the 30-day waiting period.” (quoting United States v. Reeves,

  No. 18-00294, 2020 WL 1816496, at *2 (W.D. La. Apr. 9, 2020))).

         Here, Jaramillo is foreclosed from obtaining relief because he has not submitted a request

  for compassionate release to the warden of the facility where is housed. In his motion, Jaramillo

  does not contend that he has exhausted his administrative remedies. Probation confirms that there

  are no administrative remedy entries on Jaramillo’s behalf in the SENTRY database. Further, the

  court is without authority to waive the exhaustion of administrative remedies or the 30-day waiting

  period. See Franco, 973 F.3d at 468 (“Congress has commanded that a ‘court may not modify

  a term of imprisonment’ if a defendant has not filed a request with the BOP.”); Alam, 960 F.3d

  at 832 (“[B]ecause this exhaustion requirement serves valuable purposes (there is no other way

  to ensure an orderly processing of applications for early release) and because it is mandatory (there

  is no exception for some compassionate-release requests over others), we must enforce it.”);

  United States v. Garcia, No. CR 2:18-1337, 2020 WL 3000528, at *3 (S.D. Tex. June 2, 2020)

  (“While the Court sympathizes with Defendant’s plight, because he has failed to comply with the

  exhaustion requirements under § 3582, his motion is not ripe for review, and the Court is without

  jurisdiction to grant it.”); United States v. Garcia-Mora, No. CR 18-00290-01, 2020 WL

  2404912, at *2 (W.D. La. May 12, 2020) (“Section 3582(c)(1)(A) does not provide [the court]

  with the equitable authority to excuse [the defendant’s] failure to exhaust his administrative

  remedies or to waive the 30-day waiting period.”); United States v. Collins, No. CR 04-50170-04,

  2020 WL 1929844, at *2 (W.D. La. Apr. 20, 2020); see also Ross v. Blake, ___ U.S. ___, 136

  S. Ct. 1850, 1857 (2016) (“[J]udge-made exhaustion doctrines . . . remain amenable to

  judge-made exceptions,” whereas “mandatory exhaustion statutes . . . establish mandatory


                                                   6
Case 4:16-cr-00086-MAC-KPJ Document 317 Filed 01/24/21 Page 7 of 16 PageID #: 1529




  exhaustion regimes, foreclosing judicial discretion.”). Accordingly, at this time, the court does

  not have the authority to grant the relief Jaramillo requests. Moreover, even if he had complied

  with the exhaustion requirement before filing the instant motion, nothing in Jaramillo’s motion

  indicates that extraordinary and compelling reasons exist to release him from confinement.

          Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

  authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

  § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

  modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

  considered extraordinary and compelling reasons for sentence reduction, including the criteria to

  be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

  § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

  the USSG, the Commission defined “extraordinary and compelling reasons” to include the

  following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

  the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

  specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

  extraordinary and compelling reason. The court must also consider the factors set forth in 18

  U.S.C. § 3553(a),1 as applicable, and find that the sentence modification is consistent with the



          1
            Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
  need to protect the public; the need to provide the defendant with needed educational or vocational training,
  medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
  sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
  and policy statements; any pertinent policy statement of the Commission in effect on the date of sentencing;
  the need to avoid unwarranted disparities among similar defendants; and the need to provide restitution to
  the victim. 18 U.S.C. § 3553(a).

                                                       7
Case 4:16-cr-00086-MAC-KPJ Document 317 Filed 01/24/21 Page 8 of 16 PageID #: 1530




  policy statements issued by the Commission. 18 U.S.C. § 3582(c)(1)(A). The policy statement

  regarding compassionate release requires a determination that “the defendant is not a danger to

  the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

         A.      Medical Condition

         In the instant motion, Jaramillo contends that he is eligible for compassionate release due

  to his obesity. The USSG provides that extraordinary and compelling reasons exist regarding a

  defendant’s medical condition when the defendant is “suffering from a terminal illness (i.e., a

  serious and advanced illness with an end of life trajectory)” or when a defendant is “suffering

  from a serious physical or medical condition,” “suffering from a serious functional or cognitive

  impairment,” or “experiencing deteriorating physical or mental health because of the aging

  process, that substantially diminishes the ability of the defendant to provide self-care within the

  environment of a correctional facility and from which he or she is not expected to recover.”

  U.S.S.G. § 1B1.13 cmt. n.1(A).

         Jaramillo did not attach any medical records to support his contention. According to his

  Presentence Investigation Report (“PSR”), prepared in 2017, Jaramillo is 6 feet tall and weighed,

  at the time, 284 pounds, resulting in a body mass index of 38.51, which is considered obese.

  Jaramillo provides no information about his current weight. According to the Centers for Disease

  Control and Prevention (“CDC”), 42.5 % of the adult population in the United States is obese. Due

  to its prevalence, obesity cannot be deemed “extraordinary” in order to warrant compassionate

  release. See United States v. Thompson, ___ F.3d ___, No. 20-30381, 2021 WL 37493, at *2 (5th

  Cir. Jan. 5, 2021) (noting that neither hypertension nor high cholesterol made the defendant’s case




                                                  8
Case 4:16-cr-00086-MAC-KPJ Document 317 Filed 01/24/21 Page 9 of 16 PageID #: 1531




  “extraordinary” because “nearly half of the adult population in the United States suffers from

  hypertension” and “roughly 12% of Americans suffer from high cholesterol”).

         Probation’s investigation revealed that Jaramillo is classified as a medical Care Level 1

  inmate. According to the BOP, “Care Level 1 inmates are less than 70 years of age and are

  generally healthy,” but “[t]hey may have limited medical needs that can be easily managed by

  clinician evaluations every 6-12 months.” Further, BOP records indicate that Jaramillo has no

  medical restrictions. Thus, his medical summary does not meet the criteria listed above. His

  medical condition is not terminal nor does it substantially diminish his ability to provide self-care.

  See Thompson, 2021 WL 37493, at *2. Clearly, his obesity did not hamper or prevent him from

  organizing and leading a large-scale, drug-trafficking conspiracy, as reflected by his offense of

  conviction. Therefore, Jaramillo has failed to establish that a qualifying medical condition exists

  that would constitute extraordinary and compelling reasons to reduce his sentence.

         B.      “Other” Reasons

         Jaramillo’s request for compassionate release potentially falls into the fourth, catch-all

  category of “other” extraordinary and compelling reasons, which specifically states that the

  Director of the BOP shall determine whether “there exists in the defendant’s case an extraordinary

  and compelling reason other than, or in combination with, the reasons described in subdivisions

  (A) through (C).” U.S.S.G. § 1B1.13 cmt. n.1(D). Although Subdivision D is reserved to the

  BOP Director, the Commission acknowledged, even before the passage of the First Step Act, that

  courts are in the position to determine whether extraordinary and compelling circumstances are

  present. United States v. Beck, 425 F. Supp. 3d 573, 583 (M.D.N.C. 2019) (“Read in light of

  the First Step Act, it is consistent with the previous policy statement and with the Commission


                                                    9
Case 4:16-cr-00086-MAC-KPJ Document 317 Filed 01/24/21 Page 10 of 16 PageID #: 1532




   guidance more generally for courts to exercise similar discretion as that previously reserved to the

   BOP Director in evaluating motions by defendants for compassionate release.”); see Cantu, 423

   F. Supp. 3d at 352 (“[T]he correct interpretation of § 3582(c)(1)(A) . . . is that when a defendant

   brings a motion for a sentence reduction under the amended provision, the Court can determine

   whether any extraordinary and compelling reasons other than those delineated in U.S.S.G.

   § 1B1.13 cmt. n.1(A)-(C) warrant granting relief.”).

           In the case at bar, there is no indication that the BOP Director made a determination

   regarding the presence of extraordinary and compelling reasons with respect to Jaramillo for any

   “other” reason. It is well settled that “compassionate release is discretionary, not mandatory.”

   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). In exercising its discretion, the

   court, likewise, finds that no extraordinary and compelling reasons exist in relation to Jaramillo’s

   situation. Jaramillo expresses concerns regarding the spread of COVID-19 among the prison

   population. Nevertheless, as of January 22, 2021, the figures available at www.bop.gov list 11

   inmates (out of a total inmate population of 1,231) and 34 staff members at FMC Fort Worth as

   having confirmed positive cases of COVID-19, 708 inmates and 15 staff members who have

   recovered, and 14 inmates who have succumbed to the disease. Thus, it appears that the facility

   where Jaramillo is housed is handling the outbreak appropriately and providing adequate medical

   care.

           Although Jaramillo expresses legitimate concerns regarding COVID-19, he does not

   establish that the BOP cannot manage the outbreak within his correctional facility or that the

   facility is specifically unable to treat Jaramillo, if he were to contract the virus and develop

   COVID-19 symptoms, while incarcerated. See Thompson, 2021 WL 37493, at *3 (“Fear of


                                                   10
Case 4:16-cr-00086-MAC-KPJ Document 317 Filed 01/24/21 Page 11 of 16 PageID #: 1533




   COVID doesn’t automatically entitle a prisoner to release.”); Raia, 954 F.3d at 597 (“[T]he mere

   existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

   cannot independently justify compassionate release, especially considering BOP’s statutory role,

   and its extensive and professional efforts to curtail the virus’s spread.”); United States v. Banks,

   No. CR 15-0080-02, 2020 WL 6839267, at *4 (W.D. La. Nov. 20, 2020) (“This Court cannot

   equate the generalized fear of COVID-19 to an extraordinary and compelling reason to support

   compassionate release, nor will it undermine BOP’s criteria to determine eligibility for sentence

   reductions or home confinement.”); United States v. Woods, No. 4:11-CR-106-SDJ, 2020 WL

   6391591, at *4 (E.D. Tex. Nov. 2, 2020) (noting that “courts have concluded that an inmate’s

   concerns about risks associated with the spread of COVID-19 are not consistent with the policy

   statement of the Commission as required by Section 3582(c)(1)(A)”); Vasquez, 2020 WL 3000709,

   at *3 (“General concerns about the spread of COVID-19 or the mere fear of contracting an illness

   in prison are insufficient grounds to establish the extraordinary and compelling reasons necessary

   to reduce a sentence.” (quoting United States v. Koons, 455 F. Supp. 3d 285, 292 (W.D. La.

   2020))); United States v. Clark, 451 F. Supp. 3d 651, 656 (M.D. La. 2020) (finding the defendant

   had failed to present extraordinary and compelling reasons to modify his prison sentence because

   he “does not meet any of the criteria set forth by the statute” and he “cites no authority for the

   proposition that the fear of contracting a communicable disease warrants a sentence

   modification”). Furthermore, contracting the virus while incarcerated, even in conjunction with

   preexisting health conditions, is insufficient to establish exceptional and compelling circumstances

   warranting compassionate release. See United States v. Jackson, No. 3:16-CR-196-L-1, 2020 WL

   4365633, at *2 (N.D. Tex. July 30, 2020) (finding that defendant had failed to present


                                                   11
Case 4:16-cr-00086-MAC-KPJ Document 317 Filed 01/24/21 Page 12 of 16 PageID #: 1534




   extraordinary and compelling reasons for compassionate release despite suffering from previous

   underlying health conditions and testing positive for COVID-19). Therefore, Jaramillo has failed

   to establish that a qualifying medical condition or other reasons exist that would constitute

   extraordinary and compelling reasons to warrant his release from prison.

          The court further finds that compassionate release is not warranted in light of the applicable

   factors set forth in § 3553(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to consider the

   § 3553(a) factors before granting compassionate release); Thompson, 2021 WL 37493, at *3 n.11

   (collecting cases); Chambliss, 948 F.3d at 693-94. Jaramillo’s offense of conviction stems from

   his participation in a drug-trafficking conspiracy involving the distribution of multiple kilograms

   of oxycodone hydrochloride. Jaramillo, a leader and organizer of the conspiracy, distributed

   oxycodone hydrochloride to coconspirators in the Eastern and Northern Districts of Texas. Police

   officers observed Jaramillo distribute narcotics from his vehicle, and a subsequent search of the

   vehicle revealed hydrocodone (actual), alprazolam, promethazine with codeine, oxycodone

   (actual), tetrahydrocannabinol, amphetamine (actual), and marijuana, as well as $4,880.00 in

   United States currency. A search of Jaramillo’s residence led to the discovery of alprazolam,

   marijuana, oxycodone hydrochloride, promethazine with codeine, a loaded pistol, a shotgun,

   assorted ammunition and gun accessories, and more than $18,000.00 in United States currency.

   Overall, Jaramillo was held responsible for the distribution of between 3 and 10 million dosage

   units of oxycodone hydrochloride.

          Jaramillo’s criminal history includes prior convictions for driving without a license,

   possession of marijuana, possession of a controlled substance (cocaine), and possession with intent

   to deliver a controlled substance (alprazolam). Jaramillo has a long history of poly-substance


                                                   12
Case 4:16-cr-00086-MAC-KPJ Document 317 Filed 01/24/21 Page 13 of 16 PageID #: 1535




   abuse, starting at age 15. According to his PSR, prior to his arrest, Jaramillo smoked marijuana,

   snorted cocaine, took Xanax and hydrocodone, and drank codeine, all on a daily basis, for many

   years. In view of the nature and circumstances of Jaramillo’s offense of conviction, his criminal

   history, and his daily poly-substance abuse, the court cannot conclude that Defendant would not

   pose a danger to any other person or to the community, if released from confinement. In fact,

   Probation reports that he is classified as having a medium risk recidivism level.

          In addition, granting Jaramillo compassionate release would fail to provide just punishment

   for his offense and promote respect for the law. In Chambliss, the United States Court of Appeals

   for the Fifth Circuit upheld the denial of compassionate release to a defendant due to the

   defendant’s not yet having served a significant portion of his sentence. Id. at 694. The district

   court determined that the defendant’s terminal illness “constitut[ed] ‘an extraordinary and

   compelling reason for a sentence reduction’ and that he ‘[did] not present a danger upon release,’”

   but denied release because “releasing [the defendant] after serving only 14 years of a 30-year

   sentence minimizes both the impact of [the defendant’s] crime and seriousness of the offense.”

   Id. at 693-94; see Thompson, 2021 WL 37493, at *3 (observing that the courts that have granted

   compassionate release “largely have done so for defendants who had already served the lion’s

   share of their sentences and presented multiple, severe, health concerns”). “Moreover, the

   [district] court, citing the § 3553(a) factors, determined that requiring [the defendant] to serve the

   remainder of his sentence would ‘provide just punishment for the offense’ and ‘afford adequate

   deterrence to criminal conduct.’” Chambliss, 948 F.3d at 693-94. In the instant case, releasing

   Jaramillo after he has served only approximately 43% of his 188-month sentence would similarly

   minimize the impact of his crime and the seriousness of his offense.


                                                    13
Case 4:16-cr-00086-MAC-KPJ Document 317 Filed 01/24/21 Page 14 of 16 PageID #: 1536




          Moreover, the court is unable to grant Jaramillo’s request to release him to “monitored

   home confinement.” The BOP has the exclusive authority to determine where a prisoner is

   housed; thus, the court is without authority to order home confinement. 18 U.S.C. § 3621(b);

   Cheek v. Warden of Fed. Med. Ctr., ___F. App’x___, No. 20-10712, 2020 WL 6938364, at *2

   (5th Cir. Nov. 24, 2020) (holding that “the pandemic did not create judicial authority to grant

   home confinement”); United States v. Donnell, ___ F. Supp. 3d ___, No. 4:10-CR-65-SDJ-CAN,

   2020 WL 5939095, at *7 (E.D. Tex. Aug. 4, 2020); Ambriz v. United States, 465 F. Supp. 3d

   630, 633 (N.D. Tex. 2020); United States v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887,

   at *1 (N.D. Tex. May 15, 2020) (“[N]either the CARES Act nor the First Step Act authorizes the

   court to release an inmate to home confinement.”). Indeed, “[n]o inmate has a constitutional right

   to be housed in a particular place or any constitutional right to early release.” Cheek, 2020 WL

   6938364, at *3. “It is not for a court to step in and mandate home confinement for prisoners,

   regardless of an international pandemic.” Id.

          Furthermore, the BOP has instituted a comprehensive management approach that includes

   screening, testing, appropriate treatment, prevention, education, and infection control measures

   in response to COVID-19. In response to a directive from the former United States Attorney

   General in March 2020, the BOP immediately began reviewing all inmates who have COVID-19

   risk factors, as described by the CDC, for the purpose of determining which inmates are suitable

   for placement on home confinement. See Collins, 2020 WL 1929844, at *3. The BOP notes that

   inmates need not apply to be considered for home confinement, as this is being done automatically

   by case management staff. Since March 26, 2020, the BOP has placed 20,664 inmates on home

   confinement. The March 2020 directive is limited to “eligible at-risk inmates who are non-violent


                                                   14
Case 4:16-cr-00086-MAC-KPJ Document 317 Filed 01/24/21 Page 15 of 16 PageID #: 1537




   and pose minimal likelihood of recidivism and who might be safer serving their sentences in home

   confinement rather than in BOP facilities.” United States v. Castillo, No. CR 2:13-852-1, 2020

   WL 3000799, at *3 (S.D. Tex. June 2, 2020).

          In his Memorandum to the BOP dated March 26, 2020, former Attorney General Barr

   acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

   personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,

   meaning that “we cannot take any risk of transferring inmates to home confinement that will

   contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

   General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes

   that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

   exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

   or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

          The last thing our massively over-burdened police forces need right now is the
          indiscriminate release of thousands of prisoners onto the streets without any
          verification that those prisoners will follow the laws when they are released, that
          they have a safe place to go where they will not be mingling with their old criminal
          associates, and that they will not return to their old ways as soon as they walk
          through the prison gates.

   As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

   behave if he were to be released is how he behaved in the past, and his track record is a poor

   one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

   States v. Martin, 447 F. Supp. 3d 399, 403 (D. Md. 2020)). Here, there is no reason to believe

   that Jaramillo would not revert to his drug-dealing and drug-abusing activities if released from

   prison at this time.



                                                  15
Case 4:16-cr-00086-MAC-KPJ Document 317 Filed 01/24/21 Page 16 of 16 PageID #: 1538




          In short, Jaramillo has failed to satisfy his burden of showing the necessary circumstances

   to warrant relief under the statutory framework to which the court must adhere. See United States

   v. Dodge, No. 17-323-01, 2020 WL 3668765, at *5 (W.D. La. July 6, 2020) (stressing that “the

   rampant spread of the coronavirus and the conditions of confinement in jail, alone, are not

   sufficient grounds to justify a finding of extraordinary and compelling circumstances”); Koons,

   455 F. Supp. 3d at 291-92 (same). As the court observed in Koons, rejecting the notion that it has

   “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

   prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

   every prisoner.” Dodge, 2020 WL 3668765, at *6; Koons, 455 F. Supp. 3d at 292.

   IV.    Conclusion

          Consistent with the foregoing analysis, Jaramillo’s Emergency Motion for Release to

   Monitored Home Confinement (#315) is DENIED.


           SIGNED at Beaumont, Texas, this 24th day of January, 2021.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE




                                                  16
